J-S05044-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 CHRISTOPHER LEE GESSNER,                 :
                                          :
                    Appellant             :        No. 1158 MDA 2019

                 Appeal from the Order Entered June 20, 2019
               in the Court of Common Pleas of Dauphin County
             Criminal Division at No(s): CP-22-CR-0003249-2011,
                            CP-22-CR-0005329-2014

BEFORE: SHOGAN, J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                          FILED MARCH 10, 2020

      Christopher Lee Gessner (“Gessner”) appeals, pro se, from the Order

denying in part and granting in part his “Pro Se Correspondence.” Because

we conclude that the trial court lacked subject matter jurisdiction, we vacate

the Order.

      On August 19, 2015, a jury found Gessner guilty of criminal attempt—

homicide, aggravated assault, two counts of arson, recklessly endangering

another person, cruelty to animals, and criminal solicitation to commit murder.

Gessner was initially sentenced on October 14, 2015, to an aggregate term of

28 to 56 years in prison, followed by 2 years of probation. The trial court also

directed Gessner to pay $275.00 in fines, $500.00 in restitution, $2,622.47 to

the Crime Victim’s Compensation Board, plus the cost of proceedings. This

Court affirmed Gessner’s judgment of sentence.       See Commonwealth v.

Gessner, 161 A.3d 387 (Pa. Super. 2017) (unpublished memorandum).
J-S05044-20



       Following a procedural history not relevant to the instant appeal, on

January 18, 2019, Gessner filed a pro se “Petition for Relief,” requesting that

“a cease and desist order [be sent] to SCI Coal [T]ownship records/accounting

department” to stop the 20% deductions and the $10.00 a month fee from

being imposed upon his inmate account.1 On January 18, 2019, the trial court

denied Gessner’s Act 84 Motion.

       On June 12, 2019, Gessner filed his Pro Se Correspondence requesting

“a copy of the president Judge’s administrative order, which authorizes/directs

the PA. [DOC] to make monetary deductions from me[,] Christopher L[.]

Gessner[,] during incarceration[,]” as well as a “copy of the written sentencing

orders.” On June 20, 2019, the trial court denied in part, and granted in part,

Gessner’s Pro Se Correspondence, indicating that the DOC is permitted to

make monetary deductions from his account pursuant to Act 84. On July 10,




____________________________________________


1 The statute authorizing such deductions, which is commonly referred to as
“Act 84,” authorizes the county correctional facility or the Department of
Corrections (“DOC”) to deduct monies from inmate prison accounts as
payment towards outstanding court costs and restitution. See 42 Pa.C.S.A.
§ 9728(b)(5); Commonwealth v. Jackson, 858 A.2d 627, 628 n.1 (Pa.
Super. 2004)(en banc). Because Gessner’s Petition raises a claim pursuant
to Act 84, we will hereinafter refer to it as an “Act 84 Motion.”




                                           -2-
J-S05044-20



2019, Gessner filed a single Notice of Appeal.2,     3   Gessner filed a court—

ordered Concise Statement of Errors Complained of on Appeal on August 21,

2019.

        Initially, we must consider whether the trial court had jurisdiction over

Gessner’s Act 84 Motion and subsequent Pro Se Correspondence.               See

Commonwealth v. Danysh, 833 A.2d 151, 152 (Pa. Super. 2003) (raising,

sua sponte, the question of subject matter jurisdiction of an Act 84 claim ruled
____________________________________________


2  The instant case contains two trial court docket numbers.                In
Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), the Supreme Court of
Pennsylvania held, “where a single order resolves issues arising on more than
one docket, separate notices of appeal must be filed for each case.” Walker,
185 A.3d at 971. Further, “in future cases [Pa.R.A.P.] 341(a) will, in
accordance with its Official Note, require that when a single order resolves
issues arising on more than one lower court docket, separate notices of appeal
must be filed. The failure to do so will result in quashal of the appeal.” Id.
at 977 (footnote omitted).

Since Gessner’s appeal was filed after Walker was decided, Gessner was
directed to show cause why his appeal should not be quashed in light of
Walker. Gessner filed a Response on November 21, 2019. Gessner, in his
Response, argued that his appeal should not be quashed because he was tried
on both docket numbers on the same day. See Response to Rule to Show
Cause Why Appeal Should Not Be Quashed, 11/21/2019, at 8. In light of our
disposition, we decline to address this argument and further decline to engage
in this analysis.

3 Gessner argues that he never received the January 18, 2019 Order denying
his Act 84 Motion and, thus, he challenges the “modified” Order dated June
20, 2019. Additionally, Gessner argues that the trial court lacked subject
matter jurisdiction to modify the Order denying his Act 84 Motion.
Subsequently, in its Pa.R.A.P. 1925(a) Opinion, the trial court stated that
Gessner challenges its subject matter jurisdiction under 42 Pa.C.S.A. § 5505
and Pa.R.A.P. 1701(b)(3). The trial court concluded that it did not violate
either statute because it did not modify an order, but merely sent Gessner a
copy at his request. See Trial Court Opinion, 8/29/2019, at 6-7. However,
in light of our disposition, we decline to engage in this analysis.

                                           -3-
J-S05044-20



upon by the court of common pleas). The Commonwealth asserts that the

trial court lacked subject matter jurisdiction to consider the merits of

Gessner’s Act 84 Motion. See Commonwealth’s Brief at 4.

      Gessner filed an Act 84 Motion to enjoin the DOC from deducting money

from his prison account, which is effectively a civil action against the DOC.

See Danysh, 833 A.2d at 153 (explaining that a motion seeking to enjoin Act

84 deductions is a civil action instituted against the DOC, as part of the

Commonwealth government). Therefore, Gessner’s Act 84 Motion, and his

subsequent Pro Se Correspondence concerning the Act 84 Motion, fall within

the exclusive original jurisdiction of the Commonwealth Court.           See 42

Pa.C.S.A. § 761(a)(1) (providing that “[t]he Commonwealth Court shall have

original jurisdiction of all civil actions and proceedings [a]gainst the

Commonwealth government….”); see also Danysh, 833 A.2d at 152-54;

Jackson, 858 A.2d at 629-30 (holding that, under the reasoning in Danysh,

the trial court lacked jurisdiction to consider defendant’s pro se Act 84 petition

to stop the DOC from deducting 20% of his earnings from his inmate account

to pay for court-ordered costs and restitution). Because the Commonwealth

Court has exclusive jurisdiction over Gessner’s claim, the trial court lacked

subject matter jurisdiction to consider the Act 84 Motion and Pro Se

Correspondence, and its Order is void. See Danysh, 833 A.2d at 154.

      Accordingly, we vacate the Order of the trial court, without prejudice to

Gessner’s right to seek relief in the Commonwealth Court.

      Order vacated. Jurisdiction relinquished.

                                      -4-
J-S05044-20



     Judge Kunselman joins the memorandum.

     Judge Shogan concurs in the result.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/10/2020




                                  -5-